PER CURIAM':
Epitomized Opinion
This was an action in the common pleas against The. Cleveland Railway Company for personal injuries. At the request of plaintiff the court gave the following charge:
“Nine or more of your number may find in favor of either party, and if you find in favor of plaintiff, then nine or more of your number may determine the amount of money to be awarded to him by way of damages.”
As the jury returned .a verdict for $15,000, The Railway Company prosecuted error, claiming that the above charge was erroneous, inasmuch' as the nine who agreed upon liability might be a different nine from those who agreed upon the amount of damages. In affirming the judgment the Appellate Court held:
1. As all the jurors who agreed upon the verdict must sign that they fin'd for the plaintiff, and that they assess his damages at a certain amount, we fail to see where the court could' have' prejudiced the jury or how it would have been possible that any othér jurors, than'those who fixed, the "liability could assess the damages. ■ ' . ' '